NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO MARTINEZ-ORTIZ, AKA                    No.    18-72422
Leonardo Martinez-Cesar,
                                                Agency No. A078-239-946
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Leonardo Martinez-Ortiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The BIA did not err in finding that Martinez-Ortiz’s proposed social group

of “Mexican males who have been subjected to recruitment efforts by a cartel and

rejected membership in that cartel” was not cognizable. See Reyes v. Lynch, 842

F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))).

      In addition, substantial evidence supports the agency’s determination that

Martinez-Ortiz failed to establish that he was and will be persecuted on account of

a political opinion or his membership in the proposed social group of “a family that

has refused recruitment by a cartel.” See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a


                                           2
protected ground”); see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group”); Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (finding a political

opinion claim failed where petitioner did not present sufficient evidence of

political or ideological opposition to the gang’s ideals or that the gang imputed a

particular political belief to the petitioner).

       Thus, Martinez-Ortiz’s withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Martinez-Ortiz failed to show that it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




                                             3